Citation Nr: 1543298	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-14 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD) (originally claimed as ischemic heart disease).  

2.  Entitlement to service connection for basal cell carcinoma, to include as due to Agent Orange exposure. 

3.  Entitlement to service connection for residuals of stroke, to include as secondary to CAD.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1971, and in the National Guard from November 1973 to November 1974.  

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for CAD, and denied service connection for a stroke and basal cell carcinoma.  

The Veteran testified before the undersigned in an April 2015 video hearing.  A copy of the transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran claims that his residuals of stroke are secondary to his service-connected CAD.  In the instant case, the issue of secondary service connection was raised by the Veteran; however he has not been properly notified of the requirements of 38 C.F.R. § 3.310.  Therefore, upon remand, Veterans Claims Assistance Act of 2000 (VCAA) compliant notification should be sent to the Veteran informing him of the steps necessary to substantiate a claim for secondary service connection.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

Next, while the Veteran submitted authorizations for various clinicians at the Geisinger Medical Center who treated his basal cell carcinoma, and records received from the Center contain notations of basal cell carcinoma, none of these records contain the Veteran's treatment for his basal cell carcinoma.  Therefore, any outstanding records from the Geisinger Medical Center pertaining to the Veteran's basal cell carcinoma, or any other issue on appeal should be obtained.  

Next, the Veteran has not yet been afforded a VA examination for his claimed basal cell carcinoma.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

Regarding the Veteran's contentions that he has basal cell carcinoma due to Agent Orange exposure, the Veteran has presumed exposure to Agent Orange conceded based on his service in Vietnam, as noted in his personnel records.  Even though the Veteran cannot be granted service connection on a presumptive basis, because basal cell is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if he had basal cell carcinoma at any point during the appeal period that is related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Furthermore, the Veteran claims he has basal cell carcinoma due to his sun exposure in Vietnam.  See April 2015 hearing.  He is competent to report his exposure to sun while serving in Vietnam.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his basal cell carcinoma, including his claims that it is caused by his sun exposure or his Agent Orange exposure.  See McLendon, supra; Combee, supra.

Next, the Veteran claims that his stroke was due to his service-connected CAD, which he originally claimed as ischemic heart disease.  The June 2013 VA examiner briefly addressed the Veteran's contentions that he had a stroke due to his heart condition, noting it was due to carotid artery disease, however, the examiner did not address whether the Veteran's stroke was aggravated by CAD.  The examiner also listed the Veteran's carotid artery disease as included with a diagnosis of ischemic heart disease, which is inconsistent with the above opinion that noted that the carotid artery disease and the CAD (ischemic heart disease) were separate diagnoses.  Therefore, upon remand, the Veteran should be afforded another VA examination to determine the nature and etiology of his residuals of stroke, including whether it is caused by or aggravated by his service-connected heart condition.

Finally, the Veteran's last VA examination for his heart condition was in June 2013.  In April 2015, the Veteran's family clinician submitted a Disability Benefits questionnaire (DQQ) and noted that the Veteran had undergone an EKG test, although a copy of the EKG was not submitted.  This DBQ indicates a possible worsening of symptoms, and where there is evidence that the condition may have worsened since the last examination, the Board finds that another examination is warranted to assess the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice on how to substantiate a claim for secondary service-connection pursuant to 38 C.F.R. § 3.310. 

2.  With appropriate authorization from the Veteran, obtain any outstanding records pertaining to treatment of the Veteran's basal cell carcinoma, specifically including from the Geisinger Medical Center.  

3.  Schedule the Veteran for an examination to determine the nature and etiology of his basal cell carcinoma.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination. The examination report must reflect that the claims file was reviewed.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's basal cell carcinoma began in or is etiologically related to any incident of the Veteran's military service, including his claimed sun exposure.  

4.  Schedule the Veteran for an examination to determine the nature and etiology of his residuals of stroke.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the stroke was either (1) caused by or (2) is aggravated by the Veteran's service-connected CAD.

If the examiner determines that the Veteran's residuals of stroke are aggravated by the Veteran's service-connected CAD, the examiner should report the baseline level of severity of the residuals of stroke prior to the onset of aggravation.  If some of the increase in severity of the residuals of stroke is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the residuals of stroke.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439(1995). 

The examiners must include a thorough rationale for any conclusions reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Schedule the Veteran for a cardiovascular examination to determine the severity of his service-connected coronary artery disease.  The claims folder must be made available to the examiner. 

All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to properly calculate the Veteran's heart workload measured in METs.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity.  This should be expressed in METs, and supported by specific examples, such as slow stair climbing that results in dyspnea, fatigue, angina, dizziness, or syncope. 

All findings should be reported in detail and a complete rationale provided for each opinion.

6.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




